Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species (arginine (L-arginine); anionic and hydrophobic; a polyethersulfone membrane) in the reply filed on 11/29/2022 is acknowledged.
Claims 83, 84 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2022.
Claims 76-82, 85-91 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 6/2/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 76, 77, 79-82, 85-91 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. (US20110034674)(cited in applicant’s IDS submitted 6/2/2022) in view of Hongo et al. (US20120077963)(cited in applicant’s IDS submitted 6/2/2022) and Andrien et al. (U.S. Patent No. 9079949)(cited in applicant’s IDS submitted 6/2/2022).
See claims 76, 77, 79-82, 85-91 as submitted 7/12/2022.
Mehta et al. teaches: virus filtration [0010](as recited in claim 76); and protein purification [0011]; wherein protein is antibody [0017](as recited in claim 76); wherein virus filtration is performed at a pH between about 4 and about 10 [0025](as recited in claims 76, 85); and passing composition through virus filter [0011](as recited in claim 76); wherein pre-filtration step can be performed [0141](as recited in claim 77); including use of depth filter (Viresolve) as a prefilter [0009; 0146](as recited in claim 79); wherein downstream purification uses depth filtration as a first step to remove cells and cell debris [0150]; wherein prefiltration steps without limitation include use of Viresolve and Mustang Q (depth filter; strong anion exchanger, respectively)(Table 1))[0139-140](Mehta also teaches wherein antibody production includes anion exchange chromatography to extract host cell protein, endotoxin, host DNA, followed by cation exchange chromatography [0127]; including where filtration experiments were performed with anion exchange chromatography pools [0144])(as recited in claim 80); wherein increase in capacity is due to hydrophobic interactions [0151](as recited in claim 80); use of mAb concentration at 10 mg/ml [0144]; polyethersulfone [0136](as recited in claim 82).
Mehta et al. does not teach arginine; recombinant antibody as recited in claim 76.
Hongo et al. teaches: removing viruses from antibody solution (abstract); including wherein antibody solution can contain NaCl; including with salts at ranges from 10 mM to 500 mM [0076]; including use of sodium chloride at ratios such as 100 mM (Table l)(as recited in claim 81); as well as saccharides [0075]; as well as sucrose at 1 w % to 10 w % [0078]; use of arginine [0052, 0065]; including at ranges from 20mM-200mM (Table 1)(as recited in claim 76).
Andrien et al. teaches: antibodies, such as BNJ441 (Example 7); including antibody with SEQ ID NO: 12, heavy chain with 100% identity to instant SEQ ID NO: 4 (See Result 1 of STIC Sequence Search Result 20221206_102721_us-17-724-948-4.rag in SCORE)(as recited in claims 86, 90); SEQ ID NO: 8, light chain with 100% identity to instant SEQ ID NO: 9 (See Result 2 of STIC Sequence Search Result 20221206_102721_us-17-724-948-9.rag in SCORE)(as recited in claims 88, 90); SEQ ID NO: 14, heavy chain with 100% identity to instant SEQ ID NO: 5 (See Result 1 of STIC Sequence Search Result 20221206_102721_us-17-724-948-5.rag in SCORE)(as recited in claims 87, 91); SEQ ID NO. 11, light chain with 100% identity to instant SEQ ID NO: 10 (See Result 7 of STIC Sequence Search Result 20221206_102721_us-17-724-948-10.rag in SCORE)(as recited in claims 89, 91). It is noted that SEQ ID NOs: 4, 5 and 9, 10 each include SEQ ID NOs: 1-3, 6-8 (as recited in claim 76).
One of ordinary skill in the art would have been motivated to use arginine as taught by Hongo et al. in the method as taught by Mehta et al. Mehta et al. teaches purification of antibodies, and Hongo et al, which also teaches purification of antibodies, teaches components known and used in the art with such methods. Further, one of ordinary skill in the art would have been motivated to use antibody as taught by Andrien et al. in the method as taught by Mehta et al. Mehta et al. teaches purification of antibodies, and Andrien et al. teaches such an antibody (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to the concentrations as recited in claim 76, 81, 85, such concentrations are considered obvious in view of Mehta et al. in view of Hongo et al. and Andrien et al. absent unexpected results (See MPEP 2144.05: I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."; … II. ROUTINE OPTIMIZATION: A.Optimization Within Prior Art Conditions or Through Routine Experimentation: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
As to the term “stabilizing agent” (as recited in claim 76), such a term is interpreted as a statement of intended use (See MPEP 2111.02: During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)). In this case, as indicated above, Hongo et al. teaches inclusion of arginine, a prior art structure which is capable of performing the intended use.
One of ordinary skill in the art would have had a reasonable expectation of success for	 using arginine as taught by Hongo et al. and antibody as taught by Andrien et al. in the method as taught by Mehta et al. There would have been a reasonable expectation of success given the underlying materials and methods (purification methods as taught by Mehta et al. and Hongo et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

4. Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al. in view of Hongo et al. and Andrien et al. as applied to claims 76, 77, 79-82, 85-91 above, and further in view of Thorm et al. (US20140116941) (cited in applicant’s IDS submitted 6/2/2022).
See claim 78 as submitted 7/12/2022.
See the teachings of Mehta et al. in view of Hongo et al. and Andrien et al. above.
Mehta et al. in view of Hongo et al. and Andrien et al. does not teach polyamide membrane.
Thorm et al. teaches: separation of viruses from fluid (title); wherein filtering includes use of polyamide body [0051].
One of ordinary skill in the art would have been motivated to use polyamide membrane as taught by Thorm et al. with the method as taught by Mehta et al. in view of Hongo et al. and Andrien et al. Mehta et al. in view of Hongo et al. and Andrien et al. teach purification methods, and Thorm et al., which also teaches purification methods, teaches such a membrane known and used in the art with purification methods (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using polyamide membrane as taught by Thorm et al. with the method as taught by Mehta et al. in view of Hongo et al. and Andrien et al. There would have been a reasonable expectation of success given the underlying materials and methods (purification methods as taught by Thorm et al. and Mehta et al. in view of Hongo et al. and Andrien et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
5. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648